Hill, C. J.
1. Value, whether actual or as regulated by the market, is largely a matter of individual estimate or opinion, and liberality should be allowed in the introduction of testimony to prove value. There are many elements and tests of value. Proof of cost, condition of the property, when lost, value of similar property, prices at which similar-articles arc sold, uses to which the property is adapted, opinions of experienced dealers, in such property, and opinions of experts, all have more or less probative value; and, in short, any testimony, direct or circumstantial, which tends to throw light on the subject and which would enable the jury to arrive at a fair conclusion is admissible as evidence in proof of value. Peterson v. State, 6 Ga. App. 491 (65 S. E. 311); Atlanta Baggage & Cab Co. v. Mizo, 4 Ga. App. 407 (61 S. E. 844); Atlantia Coast Line R. Co. v. Harris, 1 Ga. App. 667 (57 S. E. 1030); 16 Cyc. 1133, 1139, 1140, and 1141.
2. The special assignments of error of law are entirely without merit. The evidence fully supports the verdict. The motion of the defendant in error for damages because of frivolous appeal is allowed.

Judgment affirmed.